t c memo united_states tax_court mark d jasperson petitioner v commissioner of internal revenue respondent docket no filed date william b mccarthy for petitioner derek p richman and william lee blagg for respondent memorandum findings_of_fact and opinion nega judge respondent issued a notice_of_deficiency to petitioner determining deficiencies in income_tax an addition_to_tax and accuracy-related_penalties as follows unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to continued year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 penalty sec_6662 --- --- dollar_figure dollar_figure big_number big_number the issues remaining to be resolved other than computational issues and concessions are whether petitioner improperly claimed loss deductions for net_operating_loss carryovers for tax years whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file a return for tax_year and whether petitioner is liable for accuracy-related_penalties under sec_6662 we answer all three questions in the affirmative continued the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar respondent’s adjustments to petitioner’s claimed itemized_deductions deductions for personal exemptions general_business_credit recovery rebate credit and making_work_pay_credit for the year or years at issue are computational issues that will be resolved by our decisions on the primary issues respondent concedes dollar_figure and dollar_figure of the accuracy-related_penalties for tax years and respectively findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida when the petition was filed in petitioner incorporated development inc an s_corporation to conduct a video store liquidation business the corporation was wholly owned by him in and the corporation reported losses of dollar_figure and dollar_figure respectively petitioner reported a share of the corporation’s losses on his individual tax_return for each of and after applying the losses against his individual income he apparently calculated net operating losses on his individual tax returns for these years he subsequently carried forward the alleged net operating losses to tax years to offset his reported income for these years we are unable to determine whether he elected to waive the initial two-year carryback requirement for net operating losses because his individual tax returns for and are not in the record petitioner and his s_corporation used the same accounting and tax services firm to prepare their tax returns on his individual tax returns for tax years petitioner claimed deductions for net_operating_loss carryovers of dollar_figure dollar_figure and dollar_figure respectively he did not file concise statements with his tax returns for setting forth the amounts of the net operating losses he did not attach detailed schedules to his returns for these years showing the computations of the deductions in the notice_of_deficiency respondent disallowed petitioner’s claimed net_operating_loss_carryover deductions for tax years at trial petitioner testified that he had no involvement in the financial_accounting of his s_corporation and had no involvement in the preparation of his tax returns in order to substantiate his claimed net_operating_loss deductions he offered hundreds of accounting_records supposedly from the electronic database of his s_corporation many of the accounting_records were not produced to respondent before the two-week deadline before trial and their authenticity could not be verified the documents were not allowed in the record petitioner also provided his s corporation’s old tax returns and workpapers from his tax_return_preparers to show the presumed calculated value of his basis in the s_corporation at trial the return preparers testified that they relied on information contained in certain summary schedules or trial balances provided by the accounting department of petitioner’s s_corporation to create the workpapers and account for the s corporation’s losses petitioner filed hi sec_2010 federal_income_tax return on date the parties stipulated that petitioner’ sec_2010 federal_income_tax return was due on date i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 notwithstanding the general_rule if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his federal_income_tax liability the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 the shifting of the burden_of_proof however is conditioned upon the taxpayer’s first demonstrating that he meets the requirements of sec_7491 including substantiating any item as required by the code maintaining all records required by the code and cooperating with the commissioner’s reasonable requests for witnesses information documents meetings and interviews respondent bears the burden of production but petitioner bears the burden_of_proof with respect to the addition_to_tax under sec_6651 and the accuracy- related penalties under sec_6662 see sec_7491 ii petitioner’s claimed net_operating_loss deductions under sec_172 defined generally a net_operating_loss is the excess of allowable deductions over gross_income for a given tax_year sec_172 in calculating the net_operating_loss amount for individual taxpayers only certain deductions including passthrough s_corporation losses are considered see sec_172 and d barnes v commissioner tcmemo_2012_80 aff’d 712_f3d_581 d c cir sec_1_172-3 income_tax regs a net_operating_loss generally must first be carried back years and then carried forward years see sec_172 a taxpayer who makes an election can waive the carryback requirement and carry forward the net_operating_loss forward directly sec_172 an election to waive the carryback must be made on timely filed tax returns for the years the net operating losses are incurred id see 77_f3d_637 2d cir taxpayer’s failure to timely file a tax_return precluded subsequently claiming a net_operating_loss carryforward without the net operating losses’ being absorbed to the extent required by the carryback_year the net_operating_loss must be consumed in the earliest year for which there is income available to be offset by the loss see sec_172 any excess net_operating_loss that is not consumed in one year is carried to the next earliest year id a taxpayer claiming a net_operating_loss_deduction must file with his return a concise statement setting forth the amount of the net_operating_loss_deduction claimed and all material and pertinent facts relative thereto including a detailed schedule showing the computation of the net_operating_loss_deduction sec_1_172-1 income_tax regs petitioner failed to provide evidence that he made elections on his and individual income_tax returns to waive the carryback requirement for his claimed net operating losses he also did not provide evidence of whether the net operating losses were absorbed in prior years consequently he is not entitled to claim net operating losses for these years and we may end our inquiry see klyce v commissioner tcmemo_1999_198 menaged v commissioner tcmemo_1991_79 tewari v commissioner tcmemo_1986_194 however for the sake of thoroughness we analyze petitioner’s arguments petitioner primarily relied on the passthrough losses of his s_corporation in and to calculate his claimed net_operating_loss deductions for these years losses from an s_corporation are limited to the shareholder’s basis in his stock in the corporation and any indebtedness of the s_corporation to the shareholder see sec_1366 any part of the loss in excess of the shareholder’s basis may be carried forward indefinitely until the shareholder has an adequate basis in the corporation to absorb the loss sec_1366 petitioner’s entitlement under sec_172 to net_operating_loss carryforward deductions for depends upon his showing that his s_corporation incurred net operating losses in and he had sufficient basis in his s_corporation shares in these years no other limitations applied to his realization of these losses and the losses were properly carried forward to the years at issue see philpott v commissioner tcmemo_2012_307 miller v commissioner tcmemo_2006_125 petitioner cannot establish any of these elements petitioner’s s_corporation may have incurred losses in and on the record presented however we are unable to verify the fact or the amounts of the losses because petitioner did not provide any source documents to prove the losses furthermore he did not accurately account for his basis in his s_corporation instead he provided the corporation’s old tax returns and workpapers from his tax_return_preparers to show the presumed calculated value of his basis in the corporation these documents without any substantiation of their numeric content are not a proper means of establishing basis see wright v commissioner tcmemo_2007_50 taxpayers are required to maintain adequate_records substantiating their claimed net operating losses see scharringhausen v commissioner tcmemo_2012_350 petitioner wished to prove his case by submitting hundreds of accounting_records from an electronic database as replacements for source documents many of these records were not produced to respondent before the two-week deadline before trial to share documents and their authenticity could not be verified they were not allowed in the record in any case without any sort of direction as to the contents of these documents this type of voluminous unverified and indiscriminate documentation does not provide adequate substantiation of the items petitioner reported on his tax returns see hale v commissioner tcmemo_2010_229 patterson v commissioner tcmemo_1979_362 finally petitioner did not provide his individual tax returns for and the years he claimed to have incurred net operating losses without these returns we cannot determine whether any limitations apply to curtail petitioner’s claiming the losses or whether he properly carried forward the losses to the years at issue we also cannot determine whether the returns were timely filed without this information we find that petitioner has failed to establish entitlement to net_operating_loss_carryover deductions for the years at issue accordingly we sustain respondent’s determination iii sec_6651 addition_to_tax for tax_year sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or fraction thereof for which there is a failure to timely file a return not to exceed in the aggregate the parties stipulated that petitioner’s federal_income_tax return for was due on date and he filed it date respondent has therefore met the burden of producing evidence that petitioner’ sec_2010 tax_return was filed late see 127_tc_200 aff’d 521_f3d_1289 10th cir petitioner presented no evidence to suggest that his failure to timely file was due to reasonable_cause see 116_tc_438 accordingly we sustain respondent’s determination with respect to this issue iv sec_6662 penalties determined against petitioner sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment of federal_income_tax which is attributable to among other things a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 if the understatements of income_tax for the years at issue are substantial respondent has satisfied the burden of producing evidence that the penalties are appropriate respondent’s deficiency determinations for tax years exceed dollar_figure which is greater than of the tax required to be shown on petitioner’s returns for these years thus respondent’s burden of going forward has been satisfied once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith with respect to an underpayment that is related to an item reflected on the return of a pass-through entity is made on the basis of all pertinent facts and circumstances including the taxpayer’s own actions as well as the actions of the pass-through entity sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty 469_us_241 reliance by a lay person on a lawyer or accountant is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir in addition the advice must not be based on unreasonable factual or legal assumptions including assumptions as to future events and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs petitioner claims that he relied on professional advice to prepare his tax returns he states that he had no involvement in the financial_accounting of his s_corporation and had no involvement in the preparation of his tax returns a taxpayer cannot escape his duty_of filing accurate returns by placing responsibility upon an agent when the taxpayer fails to furnish the agent with all the pertinent data 70_tc_465 aff’d f 2d 6th cir taxpayers have a duty to review their tax returns before signing and filing them id pincite petitioner cannot avoid his duty to file accurate returns by shifting responsibility to his bookkeepers particularly when he makes no effort to see that the books_and_records are being kept correctly see 36_tc_443 petitioner’s tax_return_preparers testified at the trial that they relied on information in certain summary schedules or trial balances provided by the accounting department of petitioner’s s_corporation they testified that they used these trial balances to prepare petitioner’s and his s corporation’s returns for the years at issue however no evidence was presented to show that the tax_return_preparers were supplied with correct information or that the filing of the incorrect returns was the result of the preparers’ errors see 70_tc_158 even though petitioner’s tax returns for were facially incorrect because his tax_return_preparers failed to attach detailed schedules showing computations for his claimed net_operating_loss deductions they were also factually incorrect because petitioner failed to provide the preparers with the necessary and correct information to claim the loss deductions therefore we find that petitioner has failed to carry his burden of establishing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayments for tax years accordingly we sustain the accuracy-related_penalties respondent determined for these years we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered under rule
